Citation Nr: 0325254	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-11 412	)	DATE
	)
	)
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
compound fracture of the right ulna with limitation of motion 
of the right wrist.

2.  Entitlement to an increased rating for tenosynovitis of 
the flexor tendon of the right index and long fingers, 
currently evaluated 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of missile wound to the left thigh.

4.  Entitlement to an increased rating for residuals of 
residuals of gunshot wound to the right thigh, currently 
evaluated 30 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
anxiety reaction.

6.  Entitlement to a rating in excess of 10 percent for 
residuals of fracture of the nasal cartilage.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from March 1965 to June 
1967.

Initially, this matter came before the Board of Veterans' 
Appeals on appeal from a January 1999 Department of Veteran's 
Affairs (VA) rating decision in part of which the regional 
office (RO) in St. Petersburg, Florida, denied increased 
ratings for all of the veteran's service-connected 
disabilities.  

In October 2001, the Board remanded the issues of entitlement 
to increased ratings for residuals of fracture of nasal 
cartilage, residuals of missile wound to the left thigh, 
fracture of the right ulna with limitation of motion, and 
tenosynovitis of the flexor tendon of the right middle finger 
with limitation of motion to the RO for further development, 
including conduct of appropriate VA examinations and 
readjudication of the veteran's claims in the context of the 
Veterans Claims Assistance Act of 2000 (VCAA).

In a June 2002 rating decision, the RO awarded an increased 
rating of 10 percent for residuals of fracture of nasal 
cartilage, effective from the date of receipt of the 
veteran's October 1998 claim for an increased rating.  The 10 
percent rating is the highest that can be assigned under 
38 C.F.R. § 4.97, Diagnostic Code 6502, which is utilized to 
evaluate disability from nasal obstruction due to deviated 
nasal septum.  There is no other analogous or appropriate 
diagnostic code that would allow a higher rating for his nose 
disorder.  The veteran has been granted the highest 
assignable schedular rating for the nose disorder.  
Nonetheless, the Board will consider whether the veteran is 
entitled to a higher rating under extraschedular 
considerations.

The issues of entitlement to increased ratings for the 
veteran's service-connected disability from a right thigh 
disorder, anxiety reaction, and compound fracture of the 
right ulna with limitation of motion of the right wrist are 
the subjects of the Remand that follows this decision.

In correspondence received by the Board in May 2003, the 
veteran appears to raise the issue of entitlement to service 
connection for diabetes mellitus and "sexual problems."  In 
a handwritten letter submitted to the RO in April 2001, the 
veteran raised claims of entitlement to service connection 
for hypertension, right foot disability, left foot 
disability, left ankle disability, left hip disability, right 
hip disability, lower back disability, right elbow 
disability, right shoulder disability, and neck disability, 
right side.  He also raised the issue of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities.  Those claims are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claims now on appeal has 
been obtained by the VA.

2.  The appellant has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran is right hand dominant.

4.  The veteran's disability from tenosynovitis, right flexor 
tendon, with limitation of motion of the right index and long 
fingers is manifested by limitation of motion of such fingers 
to one inch from the palm, and limitation of extension of the 
right index finger to 30 degrees of full extension.

5.  The veteran's disability from residuals of gunshot wound 
to the left thigh is manifested by several superficial, well 
healed, stable, non-ulcerative scars that are not adherent to 
underlying tissue, do not cause functional impairment, and 
are not objectively tender or painful.

6.  The veteran's disability from residuals of fracture of 
the nasal cartilage is manifested by a history of chronic 
nasal obstruction on the left side and 50 percent obstruction 
of breathing on the right side with use of medication, 
without an exceptional or unusual disability picture, 
frequent hospitalization, or marked interference with 
employment.


CONCLUSIONS OF LAW
1.  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The criteria for a schedular rating in excess of 20 
percent for tenosynovitis of the right index and long fingers 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10. 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5219, 5223, 5225, 5226 (2002).

3.  The criteria for a schedular rating in excess of zero 
percent for the veteran's service-connected residual scars 
from gunshot wounds to the left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2002).

4.  The criteria for a schedular rating of 10 percent for 
residuals of fracture of nasal cartilage have been met; the 
veteran is not entitled to an increased rating for residuals 
of fracture of nasal cartilage on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 
4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6502 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran contends that his disabilities from his service-
connected disorders have worsened and should be rated higher 
than currently evaluated.  For the following reasons and 
bases, the Board concludes that he is not entitled to a 
rating in excess of 20 percent for residuals of compound 
fracture of the right ulna with limitation of motion of the 
right wrist, a rating in excess of 20 percent for 
tenosynovitis of the flexor tendons of the right middle and 
index fingers, or a rating in excess of zero percent for 
residuals of missile wound to the left thigh.  The Board also 
concludes that the veteran is not entitled to a rating in 
excess of 10 percent for residuals of fracture of the nasal 
cartilage on an extraschedular basis.

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  


When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2002).  

A January 1968 rating decision initially assigned a 50 
percent convalescent rating for the veteran's disabilities.  
A May 1968 rating decision assigned separate disability 
evaluations for the service-connected disabilities, effective 
from March 22, 1968.  These ratings have been in effect for 
more than 20 years and are now protected.  See 38 C.F.R. 
§ 3.951(b).  

A.  Tenosynovitis of the Flexor Tendon of the Right Index and 
Middle Fingers

The history of the veteran's in-service injuries to his right 
wrist is noted above.  When he was examined in April 1967, an 
examiner noted that he had limitation of motion in his 
fingers due to the scar on the volar aspect of his forearm.  
Passive flexion and extension were full in the wrist, hand 
and fingers.  However, active flexion was limited in all 
fingers.

The May 1968 rating decision assigned a 10 percent rating 
under Diagnostic Code 5226 for tenosynovitis of the right 
flexor tendon with limitation of motion of the right middle 
finger.  The January 1999 rating decision that is the subject 
of this appeal continued that evaluation.  The June 2002 
rating decision assigned a 20 percent rating under Diagnostic 
Code 5223 for tenosynovitis of the right flexor tendon with 
limitation of motion of the right middle and index fingers, 
effective from the date of the claim in October 1998.  
Therefore, the Board will consider whether the evidence 
supports a rating higher than 20 percent.  See AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


Under former regulations, 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5227 rate ankylosis and limitation of motion of single 
digits and combinations of digits.  When classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227, the following rules will be 
observed: (1) ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation; 
(2) ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) with only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; and (4) with the thumb, the carpometacarpal 
joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Under Diagnostic Code 5223, favorable ankylosis of the index 
and long fingers of either hand is rated 20 percent 
disabling.  (Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, [or] 
surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994)).  In classifying the severity 
of ankylosis in a finger, if only one joint is ankylosed or 
limited in motion, the determination will be made on the 
basis or whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.

Under the former regulation, extremely unfavorable ankylosis 
of the fingers, with all joints in extension or in extreme 
flexion, or with rotation and angulation of bones, will be 
rated as amputation.  Diagnostic Codes 5216 through 5219 
apply to unfavorable ankylosis or limited motion preventing 
flexion of tips to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm.  The ratings for codes 5220 
through 5223 apply to favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 inches (5.1 cms.) 
of the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 cms.) in either direction is not 
considered disabling.  38 C.F.R. § 4.71a.

The regulations pertinent to rating disability from 
limitation of motion or ankylosis affecting the hand or 
fingers were revised effective August 26, 2002.  As the 
veteran's claim has been pending since 1998, the Board must 
consider whether the veteran is entitled to a higher rating 
pursuant to the revised regulations, on or after the 
effective date of the new regulations.  As his appeal was 
pending when the applicable regulations were amended, the 
veteran is entitled to consideration under whichever set of 
regulations--old or new--provide him with a higher rating.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

Quoting from the revised regulations:

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.  The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads.  Only joints in these 
positions are considered to be in 
favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, 
long, ring, and little fingers:
(i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, and either is in 
extension or full flexion, or there is 
rotation or angulation of a bone, 
evaluate as amputation without metacarpal 
resection, at proximal interphalangeal 
joint or proximal thereto.

(ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint 
is individually fixed in a favorable 
position.

(iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of more 
than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis.

(iv) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as favorable ankylosis.


*  *  *  *  *

(5) If there is limitation of motion of 
two or more digits, evaluate each digit 
separately and combine the evaluations.

During a VA examination in July 1999, the veteran complained 
of locking in his index finger when he attempted to fully use 
it.  The index finger lacked 30 degrees of flexion in the 
proximal interphalangeal and metacarpophalangeal joints.  The 
distal interphalangeal joint lacked 30 degrees of extension.

During the VA examination in May 2002, the veteran's right 
index finger lacked one inch of full flexion to the palm.  
The distal phalangeal joint of the index finger lacked 30 
degrees of extension.  The examiner did not refer to any 
ankylosis or limitation of motion of the long finger.  
Although the veteran had mass finger flexion, he was unable 
to accomplish individual finger flexion.  The pertinent 
diagnosis was right wrist capsulitis, with loss of motion and 
adhesions of the flexor tendons to the fingers secondary to 
gunshot wound and surgery.

The Board has reviewed the entire record and finds that the 
veteran's disability from tenosynovitis of the right index 
and long fingers is manifested by inability to individually 
flex such fingers, but with the ability to flex all fingers 
at once to one inch of the palm.  The right index finger also 
lacks 30 degrees of full extension.  The service-connected 
disability does not involve his thumb.  The veteran does not 
have unfavorable ankylosis of his right index and long 
fingers, as he does not have ankylosis in extension or full 
flexion in any of the fingers affected by the in-service 
injury. 

Diagnostic Code 5219 provides that unfavorable ankylosis of 
the index and long finger of the major hand is rated 30 
percent disabling.  Diagnostic Code 5223 provides favorable 
ankylosis of the index and long fingers of the major hand is 
rated 20 percent.  Clearly, under either the former or 
revised rating criteria, the veteran's disability from 
tenosynovitis of the flexor tendon of the right middle and 
index fingers does not meet the schedular criteria for a 
rating in excess of 20 percent.  The veteran is right hand 
dominant.  The rated fingers are not unfavorably ankylosed.

Although the veteran does not have unfavorable ankylosis of 
the right index and middle fingers, he does have inability to 
flex such fingers to less than one inch from his palm.  
Therefore, such finger disability may be rated as favorable 
ankylosis.  Under former Diagnostic Code 5223, favorable 
ankylosis of the index and long fingers of the major or minor 
hand is rated 20 percent.

Viewed in the context of the revised regulations applicable 
to the rating of finger disabilities, the veteran may be 
rated under the criteria for favorable ankylosis of the right 
index and long fingers, as he is able to flex such fingers to 
one inch from his palm.  Under the revised Diagnostic Code 
5223, favorable ankylosis of the index and middle fingers of 
either hand is rated 20 percent disabling.  

Rated individually based on limitation of motion, the index 
and middle fingers have flexion to one inch from the palm.  
Under revised Diagnostic Code 5229, limitation of motion of 
the index or long finger between one and two inches of the 
proximal transverse crease of the palm is rated 10 percent.  
The combined rating would be 20 percent.  38 C.F.R. 
§ 4.25(2002).  

The Board finds that neither the former or revised rating 
criteria applicable to the rating of ankylosis or limitation 
of motion of digits of the major hand is more favorable to 
the veteran, as the criteria for a schedular rating in excess 
of 20 percent are not met or more nearly approximated during 
the pendency of the veteran's claim.

B.  Residuals of Missile Wound to the Left Thigh.

The veteran sustained a gunshot wound to his left thigh in 
November 1966.  A hospital report dated in April 1967 
described the wound as superficial.  A medical Board report 
indicated that the veteran's left thigh wound was minor and 
healed without impairment.  The recommended findings dated in 
May 1967 included "superficial wound" of the left thigh.

During a VA examination in March 1968, an examiner reported 
that the veteran had sustained a "relatively superficial" 
wound to the left thigh in November 1966.  An examination of 
his lower extremities was unremarkable except for slight 
weakness in the right quadriceps and a smaller circumference 
of the left thigh than the right.  The left thigh had a scar 
on the anterior aspect in the upper quarter measuring one and 
one half by one inch, and a nearby one-inch round scar.  The 
scars were well healed and showed no evidence of infection, 
induration, or drainage.  The lower third of the anterior 
aspect of the left thigh showed a four-inch by three-inch 
well healed scar from the donor site of the skin graft to his 
right wrist.  The pertinent diagnoses were gunshot wounds, 
left thigh, and donor site, healed, left thigh.

The May 1968 rating decision assigned a noncompensable rating 
under Diagnostic Code 7804 for residuals of missile wound of 
the left thigh.  That rating has been continued to the 
present.  

The claim for an increased rating presently under 
consideration was filed in 1998.  Under regulations in effect 
at that time, Diagnostic Code 7804 provided for a rating of 
10 percent for superficial scars that are tender and painful 
on objective demonstration.

Reports of VA examination dated in July 1999 note the 
veteran's history of gunshot wounds to the left thigh but do 
not show any clinical findings or a diagnosis.

When the veteran was examined May 2002, the examiner noted 
the veteran's history of gunshot wound to the left thigh.  A 
physical examination showed a wound scar on the anterior 
aspect of the upper left thigh.  There was no weakness in the 
left thigh.  The examiner did not report any diagnosis 
pertinent to a left thigh disability.

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  Under the former and 
revised Diagnostic Code 7805, scars are rated on the basis of 
limitation of function of the part affected.  

Under the revised criteria effective in August 2002, 
nondisfiguring superficial scars that are unstable or painful 
on examination are assigned a 10 percent rating under 
Diagnostic Code 7803 or 7804, respectively.  The revised 
regulation provides that a superficial scar is one that is 
not associated with underlying soft tissue damage, and an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).

Under the circumstance of this case, neither the former nor 
the revised regulation pertinent to the rating of scars is 
more favorable to the veteran.  Consequently, the Board 
concludes that its consideration of the revised rating 
criteria does not prejudice the veteran in this instance.  
Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).

The Board finds that the veteran's disability from residual 
scars from missile wound to the left thigh is manifested by 
several small, superficial scars on the anterior aspect of 
his thigh, without clinical findings of disfigurement, 
ulceration, instability, or pain.  The scars are not poorly 
nourished nor do they cause limitation of motion or other 
functional impairment.  Therefore, the Board concludes that 
the criteria for a compensable rating have not been met under 
either the former or revised rating criteria.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The Board has also considered the possible application of 
38 C.F.R. § 4.40 and 4.41 and the Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, it is apparent 
from the clinical findings in the claims file that the 
service-connected left thigh scars are superficial and do not 
affect underlying soft tissue or musculoskeletal function.  
Further, if the scars were objectively painful or tender, 
such manifestations would be compensable under Diagnostic 
Code 7804.  If the scars affected function of a body part, 
then the scar would be ratable under 7805 based on impairment 
of function.  The Board finds there is no such impairment.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7.  The veteran's disability from residual scars from 
gunshot wounds to the left thigh, as discussed above, has not 
approximated the criteria for the next higher schedular 
evaluation during the pendency of his claim.

C.  Residuals of Fracture of the Nasal Cartilage

The veteran was granted entitlement to service connection for 
residuals of fracture of the nasal cartilage by the RO's May 
1968 rating decision.  Initially, the associated disability 
was rated zero percent.  By a rating decision dated in June 
2002, the RO increased the rating to 10 percent, effective 
from the date of receipt of the veteran's claim for an 
increased rating on October 20, 1998.  The 10 percent rating 
has been in effect since that time.

The RO has utilized Diagnostic Code 6502 to evaluate the 
veteran's disability from residuals of fracture of nasal 
cartilage.  Under that diagnostic code, traumatic deviation 
of the nasal septum with fifty percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side is rated 10 percent disabling.  No higher schedular 
rating is provided by regulations pertaining to respiratory 
disorders.  

A VA outpatient treatment record dated in June 1999 documents 
findings of left nasal septal deviation and a mild C-shaped 
deformity to the right.  There was tortuous septal cartilage.  
The examiner noted an impression of acquired nasal 
obstruction with vasomotor rhinitis.  

A VA outpatient treatment record dated in October 1999 
indicates that the veteran gave a history of epistaxis, but 
no bleeding during the recent several months.  On physical 
examination, there was a nasal septal deviation to the left, 
large interior turbinates, mild erythema and edema.  The 
examiner noted an impression of vasomotor rhinitis.

During a VA examination in October 1999, the veteran gave a 
history of two nasal fractures due to falls while in service.  
His current complaints were of chronic nasal obstruction, 
left far greater than right, with episodic and fairly 
frequent left-sided epistaxis and occasional clear nasal and 
postnasal drainage.  His symptoms were somewhat worse in the 
winter but essentially present all year around.  He was using 
nasal sprays.  On examination, the nasal dorsum showed 
deviation to the right with left-curving deviation of the 
nasal tip.  There was no evidence of saddle-nose deformity.  
Interior rhinoscopy showed left nasal septal deviation with 
right inferior turbinate hypertrophy.  At the top of the 
indention of the nasal cavity there was marked left-sided 
nasal septal deviation with right-curing deflection 
posteriorly.  Inferior turbinate was hypertrophied on the 
right, and the septal meatus and sphenoadenoid recesses 
bilaterally were clear without purulent drainage.  
Nasopharynx, oropharynx, hypopharynx, larynx were otherwise 
clear and the oral cavity was clear on inspection.  The 
reported impression was that the veteran had nasal septal 
deviation with a deformity of the nose secondary to trauma.  
Both disorders caused significant and symptomatic nasal 
obstruction.  

When the veteran's nose was examined in May 2002, the 
examiner noted the veteran's history of two in-service nose 
injuries.  The report of examination documents the veteran's 
history of chronic bilateral nasal obstruction, left greater 
than right.  He was using nasal sprays on a daily basis with 
some symptomatic relief on the left side.  He was able to 
breath on the right side without use of nasal sprays.  He 
frequently had complete obstruction at night while sleeping, 
necessitating mouth breathing.  He reported that his symptoms 
did not worsen during any particular time of year.  He denied 
pain or head and denied significant nasal drainage.  On 
examination, the external nose and nasal dorsum were 
generally midline. An anterior rhinoscopy showed right nasal 
septal deviation with right inferior turbinate hypertrophy.  
Fiberoptic examination showed a complex S-shaped nasal 
deflection with bilateral intranasal obstruction.  Nasal 
meatus and sphenoethmoid recesses were clear bilaterally 
without polyp or purulent drainage.  In the examiner's 
assessment, he reported that the veteran had near 100 percent 
obstruction on the left side and slightly greater than 50 
percent obstruction on the right.  There was also a component 
of allergic rhinitis.  

The Board has reviewed the entire record and finds that the 
veteran' disability from residuals of fracture of nasal 
cartilage is manifested by a history of chronic nasal 
obstruction on the left side and 50 percent obstruction of 
breathing on the right side with use of medication, although 
he has frequent complete bilateral nasal obstruction at night 
while sleeping necessitating mouth breathing, with clinical 
findings of a right nasal septal deviation and right inferior 
turbinate hypertrophy and an S-shaped nasal deflection with 
bilateral intranasal obstruction.

The veteran has been awarded the highest schedular rating 
assignable for deviated nasal septum under Diagnostic Code 
6502.  

As the veteran, through his representative, has expressed 
disagreement with "the percentages assigned" in the RO's 
June 2002 rating decision, the Board will consider whether 
the veteran is entitled to a higher rating than 10 percent 
for residuals of fracture of nasal cartilage on an 
extraschedular basis. 

II.  Extraschedular and Other Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or frequent treatment for the claimed 
disabilities herein under consideration, including residuals 
of fracture of nasal cartilage.  The clinical records do not 
show that he has required either extensive treatment or 
hospitalization that would materially interfere with his 
ability to work.

The record does not show an exceptional disability picture 
that would preclude the use of normal rating criteria.  The 
veteran has not demonstrated marked impairment of his 
employment by reason of these disabilities.  

III.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the RO's 
rating decisions and the statement of the case and 
supplements thereto.  The June 2002 supplemental statement of 
the case specifically informed the veteran of the provisions 
of the VCAA.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that VA has complied with the 
VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran has been so notified.  He responded in January 
2002 by advising that RO that all of his treatment had been 
from VA faculties.  The RO has obtained the treatment records 
from those facilities.  In a letter dated in March 2003, the 
VA notified the veteran of changes in law pursuant to the 
VCAA.  He was specifically notified of the information and 
evidence needed to support his claim.  He was told what 
efforts VA would make to obtain such evidence and what his 
responsibilities were concerning efforts to obtain such 
evidence.  He was advised that if VA were unable to obtain 
any evidence that pertained to his claims, he would be so 
notified.  In May 2003, the veteran filed a VA Form 21-4138 
Statement in Support of Claim.  He did identify or submit 
further evidence pertinent to the claims being herein 
considered.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, and his substantive appeal.  The 
RO has obtained the veteran's VA treatment records.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2002).  VA has afforded the veteran 
appropriate examinations.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.


ORDER

A rating in excess of 20 percent for tenosynovitis of the 
right flexor tendon with limitation of motion of the right 
middle and index fingers is denied.

A compensable rating for residuals of missile wound of the 
left thigh is denied.

An extraschedular rating in excess of 10 percent for 
residuals of fracture of the nasal cartilage is denied.


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  In the Board's October 2001 remand, the Board 
instructed the RO to provide the veteran a Statement of the 
Case (SOC) that addressed the issues of entitlement to an 
increased rating for service-connected right thigh and 
anxiety disabilities.  The RO did not accomplish that.  


Moreover, in the Board's October 2001 remand, the Board 
instructed the RO to ensure that all notification and 
development action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A were fully complied with and satisfied.  The record 
does not contain a formal VCAA notice letter concerning the 
issue of entitlement to a rating in excess of 20 percent for 
compound fracture of the right ulna with limitation of motion 
of the right wrist.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) held that a remand by the 
Board confers on the veteran the right to compliance with the 
remand order.

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The appellant and representative 
should be furnished a SOC regarding the 
disability evaluations for the service-
connected right thigh and anxiety 
disabilities and given an opportunity to 
respond.

Thereafter, if a timely appeal is filed in response, the case 
should be returned to the Board, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

